NO. 12-13-00247-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST OF                                          §   APPEAL FROM THE COUNTY


G. Y. AND C. Y.,                                            §   COURT AT LAW NO 2


CHILDREN,                                                   §   ANGELINA COUNTY, TEXAS




                                         MEMORANDUM OPINION
                                             PER CURIAM
         The parties to this appeal have filed a joint motion to reverse the judgment of the trial
court, without regard to the merits, and remand this case for further proceedings in accordance
with the terms of their settlement agreement. The parties state in their motion that they no longer
wish to pursue the appeal.
         This court is of the opinion that the motion should be granted. Accordingly, we grant the
motion, reverse the trial court’s judgment, without regard to the merits, and remand this case to
the trial court for further proceedings in accordance with the parties’ agreement. See TEX. R.
APP. P. 42.1(a)(2)(B), 43.2(d).
Opinion delivered September 30, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 30, 2013


                                        NO. 12-13-00247-CV


                   IN THE INTEREST OF G. Y. AND C. Y., CHILDREN,


                           Appeal from the County Court at Law No 2
                    of Angelina County, Texas (Tr.Ct.No. CV-01699-12-09)


                      THIS CAUSE came on to be heard on the joint motion to reverse the
judgment of the trial court, without regard to the merits, and the same being considered, it is
hereby ORDERED, ADJUDGED and DECREED by this Court that the motion be granted, the
trial court’s judgment be reversed, without regard to the merits, and the case remanded to the
trial court for further proceedings in accordance with the parties’ agreement, and that this
decision be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.